United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hamilton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1980
Issued: March 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 24, 2007 appellant, through counsel, filed a timely appeal from a decision of the
Office of Workers’ Compensation Programs’ hearing representative dated June 25, 2007, which
affirmed an October 5, 2006 decision denying her claim for wage-loss compensation for the
period April 15 to June 9, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability for
the period April 15 to June 9, 2006.
FACTUAL HISTORY
On October 10, 2003 appellant, then a 35-year-old full-time regular carrier, sprained her
left ankle and sustained a left knee contusion when she fell while delivering mail. The Office
accepted the claim for left knee contusion, left ankle sprain, left knee strain and abrasion and a

left knee torn lateral meniscus. It authorized left knee arthroscopic surgery which was performed
on December 23, 2005. Appellant returned to limited-duty work on January 3, 2006.
On April 18, 2006 Dr. Steven J. Goldfarb, a treating Board-certified orthopedic surgeon,
diagnosed persistent leg pain of unknown etiology. A physical examination revealed no
effusion, no ligamentous instability, no edema in either lower extremity, bilateral knee diffuse
tenderness and “neurologically intake in both lower extremities.” Dr. Goldfarb recommended
that an electromyography be performed to determine the source of her leg pain.
Appellant filed claims for wage-loss compensation (Form CA-7) for intermittent wage
loss for the period April 15 to June 9, 2006. On the back of the claim form dated May 1, 2006,
the employing establishment noted that there was no work within her restrictions for the period
April 24 to 28, 2006 and that she had not submitted medical evidence to support total disability
for the period April 15 to 27, 2006. The employing establishment noted on the May 19 and
June 2, 2006 claim forms that it was unable to provide enough work for appellant based on more
stringent work restrictions. On the June 2, 2006 claim form the employing establishment also
noted that “[r]estrictions became more stringent per [April] 18, [20]06 medical.”
On a May 1, 2006 time analysis form appellant broke down her leave and work hours for
the period April 15 to 28, 2006. She worked a total of 19.84 hours and used 36.16 hours of leave
without pay for the period April 15 to 28, 2006. Appellant used 9.77 hours of leave without pay
for April 15 and 17, 2006 due to her leg hurting. On April 18, 2006 she used 1.07 hours of leave
without pay for a doctor’s visit. Appellant used a total of 25.32 hours of leave without pay for
the period April 24 to 28, 2006 and noted that she was informed that there was no work for her.
By letter dated May 3, 2006, the Office advised appellant that the record did not contain
any medical evidence establishing that she was disabled from April 15 to 28, 2006 due to her
accepted employment-related injury. The Office advised her as to the factual and medical
evidence required to support her claim. It was also requested that appellant submit information
regarding her light-duty position. She was afforded 30 days to submit such evidence.
In response, appellant submitted an April 18, 2006 physician’s report of work ability by
Dr. Goldfarb, a treating Board-certified orthopedic surgeon, who indicated that she required a
sitting only job. Dr. Goldfarb checked a box on the form that she was totally disabled from work
and could return to work on April 18, 2006.
On a May 19, 2006 time analysis form appellant broke down her leave and work hours
for the period April 29 to May 12, 2006. She reported that she worked a total of 8.37 hours and
used 71.63 hours of leave without pay for the period April 29 to May 12, 2006. No reason was
given for the leave used.
In a May 25, 2006 fax, appellant noted that her work restrictions began on October 10,
2003 after she had been injured. She related that she had “not stopped working completely.
Work told me there was no work available.”
On May 31, 2006 the employing establishment noted that appellant’s April 18, 2006
medical report indicated that she was capable of a sitting only job, which was a more stringent
restriction than the modified duty she had been performing.
2

On a June 1, 2006 time analysis form appellant broke down her leave and work hours for
the period May 13 to 25, 2006. She reported that she worked a total of 8.24 hours and used
19.96 hours of sick leave and 51.84 hours of leave without pay for the period May 13
to 25, 2006. No reason was given for the sick or leave without pay appellant used.
On June 5, 2006 appellant accepted a limited-duty job which required sit down work
only.
In a June 6, 2006 report, Dr. Goldfarb diagnosed persistent leg pain of unknown etiology.
A physical examination revealed no effusion, no ligamentous instability, no edema in either
lower extremity, bilateral knee diffuse tenderness and “neurologically intake in both lower
extremities. Dr. Goldfarb stated that “[appellant’s] EMG that was repeated had resolved to
normal.” He indicated his concern that appellant’s leg pain was indicative of a neurological
rather than orthopedic problem. Dr. Goldfarb attributed appellant’s leg pain to her employment
injury as appellant had no symptoms prior to the 2003 employment injury “and therefore I feel
the majority of her symptoms are most likely related to the work injury of 2003.” He concluded
“the work restrictions that we are providing should be related to her work injury of 2003.”
On a June 16, 2006 time analysis form appellant broke down her leave and work hours
for the period May 27 to June 9, 2006. She reported that she worked a total of 31.43 hours and
used 8 hours of holiday leave and 40.57 hours of leave without pay for the period May 27 to
June 9, 2006. No reason was given for the leave used except for the eight hours of holiday leave.
By decision dated October 5, 2006, the Office denied appellant’s claim for wage-loss
compensation for the period April 15 to June 9, 2006.
On October 8, 2006 appellant’s counsel requested an oral hearing before an Office
hearing representative, which was held on March 29, 2007.1
By decision dated June 25, 2007, the Office hearing representative affirmed the denial of
her claim for wage-loss compensation for the period April 15 to June 9, 2006.2
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.3 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
1

The Board notes that the Office terminated appellant’s wage-loss benefits effective April 9, 2007. However, this
issue is not before the Board as appellant filed a request for an oral hearing before an Office hearing representative
and no final decision had been issued at the time of appellant’s appeal on July 24. 2007.
2

The Board also notes that the record contains a November 13, 2006 hearing representative’s decision affirming a
December 23, 2005 decision. The Office denied appellant’s claim for wage-loss compensation for the period May 5
to June 1, 2005. In her appeal, appellant’s attorney did not request that the Board review this decision.
3

See Prince E. Wallace, 52 ECAB 357 (2001).

3

work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.5 The
fact that a condition manifests itself during a period of employment does not raise an inference
that there is a causal relationship between the two.6
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify his or her disability and
entitlement to compensation.7
ANALYSIS
The Office accepted that appellant sustained left knee contusion, left ankle sprain and left
knee strain and abrasion and left knee torn lateral meniscus on October 10, 2003 in the
performance of duty. She seeks compensation for intermittent wage loss from April 15 to
June 9, 2006. The Office, by decisions dated October 5, 2006 and June 25, 2007, found that
appellant was not disabled for work during the claimed period. She has the burden of
establishing by the weight of the substantial, reliable and probative evidence, a causal
relationship between her claimed disability and the accepted condition.8
There is insufficient medical evidence to support that appellant’s physical restrictions
caused disability for the period April 15 to June 9, 2006. The only reports that cover the relevant
period and which contains restrictions to appellant’s physical activity are those of Dr. Goldfarb, a
treating Board-certified orthopedic surgeon. On April 18, 2006 he advised that appellant had
pain of an unknown etiology with a normal physical examination. In an April 18, 2006
physician’s report of work ability, Dr. Goldfarb indicated that appellant required a sitting only
job. He checked that appellant was totally disabled from work and could return to work on
April 18, 2006. Although Dr. Goldfarb noted that appellant had leg pain and that she could
return to work on April 18, 2006, he did not address whatever her disability beginning April 15,
2006 was causally related to her accepted employment condition. Rather, he noted that the
etiology of her pain was not known. The April 18, 2006 reports of Dr. Goldfarb fail to contain
any rationale explaining how appellant’s disability was causally related to her accepted
October 10, 2003 employment injury. The Board has held that medical reports not containing
rationale on causal relationship are entitled to little probative value.9 Moreover, Dr. Goldfarb did
not address the period of disability. Whether a particular injury causes an employee to be
4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

Manuel Garcia, 37 ECAB 767 (1986).

7

Amelia S. Jefferson, 57 ECAB ___ (Docket No. 04-568, issued October 26, 2005); Fereidoon Kharabi, 52
ECAB 291 (2001).
8

Alfredo Rodriguez, 47 ECAB 437 (1996).

9

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007).

4

disabled for work and the duration of that disability are medical issues that must be proved by a
preponderance of the probative and reliable medical evidence.10
On June 6, 2006 Dr. Goldfarb noted that he was concerned that appellant’s leg pain was
indicative of a neurological rather than orthopedic problem. He again diagnosed leg pain of
unknown etiology. Dr. Goldfarb attributed appellant’s leg pain to her employment injury as
appellant had no symptoms prior to the 2003 employment injury. However, the Board has held
that an opinion that a condition is causally related because the employee was asymptomatic
before the injury, without sufficient rationale, is insufficient to establish causal relationship.11 As
noted Dr. Goldfarb did not address the period of disability or provide any explanation as to how
residuals of her accepted conditions caused disability for the claimed period.
There is no medical evidence to support that because of her employment injury appellant
could only perform more restrictive light duty for the period April 15 to June 6, 2006.
Consequently, the Board finds that the Office properly denied her claim for compensation for
this period.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing a
recurrence of disability from April 16 to June 9, 2006 causally related to her October 10, 2003
employment injury.

10

Amelia S. Jefferson, supra note 7.

11

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 25, 2007 is affirmed.
Issued: March 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

